      7:19-cv-00666-MGL         Date Filed 03/02/21      Entry Number 79       Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION

ROMAN CLEMENT,                    §
         Plaintiff                §
                                  §
vs.                               § CIVIL ACTION NO. 7:19-666-MGL-KFM
                                  §
SPARTANBURG STEEL PRODUCTS, INC., §
         Defendant.               §

               ORDER ADOPTING THE REPORT AND RECOMMENDATION
                 AND GRANTING DEFENDANT’S MOTION TO DISMISS

       Plaintiff Roman Clement (Clement) filed this employment action against Defendant

Spartanburg Steel Products, Inc. (SSP). In Clement’s second amended complaint, he claims pay

discrimination based on race in violation of Title VII and the Equal Pay Act (EPA). Clement is self

represented.

       The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting SSP’s motion to dismiss the second amended complaint

for failure to state a claim be granted. The Magistrate Judge further recommends that, inasmuch as

Clement has been given two opportunities to amend his claims, and the second amended complaint

still fails to state a plausible claim, the second amended complaint should be dismissed with

prejudice.

       The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the

District of South Carolina.
      7:19-cv-00666-MGL         Date Filed 03/02/21      Entry Number 79        Page 2 of 3




       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on August 12, 2020, Clement filed his objections on

August 24, 2020, and his supplemental objections on August 25, 2020, SSP filed its reply to the

objections on September 8, 2020, and Clement filed two additional sets of supplemental objection

on January 20, 2021, and February 11, 2021.          Thereafter, SSP filed a reply to Clement’s

supplemental objections on February 22, 2020, after which Clement filed a motion to continue on

February 26, 2021. The Court has carefully reviewed Clement’s objections and supplemental

objections, but holds them to be without merit. It will therefore enter judgment accordingly.

       As the Court noted, the Magistrate Judge advises it to grant SSP’s motion to dismiss based

upon Clement’s failure to state a claim as to both his Title VII and EPA pay discrimination claims.

The EPA is concerned with equal pay between sexes; and because Clement’s pay discrimination

claim is based on his race, not his sex, the Magistrate Judge suggested Clement’s claim of

discriminatory treatment in violation of the EPA be dismissed.

       Clement fails to address this matter in his objections. Thus, the Court will grant SSP’s

motion to dismiss Clement’s EPA claim for the reason given by the Magistrate Judge.

       The gist of Clement’s objections as to his Title VII claim is that the Magistrate Judge erred

in suggesting that the Court should grant SSP’s motion to dismiss for failure to state a Title VII


                                                 2
      7:19-cv-00666-MGL          Date Filed 03/02/21        Entry Number 79        Page 3 of 3




claim because, according to him, he has alleged facts sufficient to properly claim the reason SSP

failed to pay him equally is because of his race. The Court, however, respectfully disagrees.

        The Court need not address each of Clement’s individual objections here. The Magistrate

Judge has already considered and rejected most of them in his determination Clement has failed to

make out a plausible Title VII pay discrimination cause of action. Inasmuch as the Court agrees with

the Magistrate Judge’s treatment of those claims, the Court will not repeat the discussion here. And,

Clement’s new arguments are so lacking in merit as not to require any discussion.

        Suffice it to say that Clement’s “second amended complaint falls short of alleging facts from

which to reasonably infer that their difference in treatment was attributable to racial discrimination.”

Report at 14 (citation omitted) (internal quotation marks omitted). Accordingly, the Court will

overrule Clement’s objections concerning his Title VII claim.

        After a thorough review of the Report and the record in this case pursuant to the standards

set forth above, the Court overrules Clements’s objections, adopts the Report, and incorporates it

herein. Therefore, it is the judgment of this Court SSP’s motion to dismiss is GRANTED and

Clement’s complaint is DISMISSED WITH PREJUDICE. Therefore, Clement’s motion to

continue is necessarily RENDERED AS MOOT.

        IT IS SO ORDERED.

        Signed this 2nd day of March, 2021, in Columbia, South Carolina.

                                                    /s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE



                                          *****
                               NOTICE OF RIGHT TO APPEAL

        Clement is hereby notified of the right to appeal this Order within thirty days from the date

hereof, pursuant to the Federal Rules of Appellate Procedure.

                                                   3
